Citation Nr: 1454007	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  11-15 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for Hepatitis C, to include as due to herbicide exposure.

2. Entitlement to service connection for actinic keratosis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972, with service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2010 and rating decisions by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2012 Board hearing conducted in Denver, Colorado. A transcript of the hearing is of record.

In May 2014, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Hepatitis C was due to the Veteran's willful misconduct, and there is no competent evidence relating it to the Veteran's service, to include herbicide exposure. 

2.  Actinic keratosis did not have its onset in service and is not otherwise related to service, to include herbicide exposure.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), (n), 3.159, 3.301(c)(3), 3.303 (2014).

2.  Actinic keratosis was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, letters were sent to the Veteran in May 2009 and July 2014, detailing the claims process and advising the Veteran of the evidence and information needed to substantiate his claim.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

In regard to the duty to assist, the Veteran was afforded VA examinations (by the same examiner) in January 2010 and September 2014.  The examiner reviewed the case file, examined the Veteran and considered his statements prior to rendering his opinions.  The examiner provided a rationale for the opinions offered.  Therefore, the Board finds that the VA examiner provided sufficient information for the Board to render an informed determination.  Further, the Veteran's service treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
Hepatitis C

The Veteran has contended that he contracted Hepatitis C from: (1) drinking untreated water while stationed in Vietnam; (2) exposure to bodily fluids while helping to treat other soldiers' open wounds without the benefit of protection; and/or (3) exposure to Agent Orange.  

The law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii). 

Here, although there is evidence that the Veteran has service in Vietnam and the Veteran has a diagnosis of Hepatitis C, the Board notes that Hepatitis C is not a condition listed as presumptively associated with herbicide exposure.  38 C.F.R. 
§ 3.309(e).  Accordingly, entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.309(e) is not warranted.  Notwithstanding the foregoing, the Veteran may still establish service connection on a different basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct.  38 C.F.R. § 3.1(m).  Further, an injury or disease incurred during active military, naval, or air service is not considered to have been incurred in line of duty if such injury or disease was the result of the abuse of alcohol or drugs. "Drug abuse" means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (c)(3), (d) (2014).

Service treatment records from March 1971 indicate that the Veteran had used 3 vials of heroin daily for the past 5 months.  He attempted to quit and sought treatment for his withdrawal symptoms.  Records indicate that the Veteran used drugs by sniffing primarily, but used drugs intravenously as well.  A September 1971 service treatment record for a surgery consult indicates that the Veteran did not have hepatitis.  Records also indicate that although he did not have any tattoos at his July 1969 entrance examination, his March 1972 separation examination indicated that the Veteran had a tattoo.  

The Veteran was afforded a VA examination in January 2010 where the examiner noted the Veteran's 2009 liver abnormality finding.  He noted the Veteran's risk factors of heroin use, possible unprotected sexual activities, three tattoos while in service, and chronic alcohol use since the 1960s.  He opined that the Veteran's Hepatitis C was most likely caused by or a result of the intravenous heroin use during service.  He reasoned that the risk ratio of contracting Hepatitis C from intravenous heroin drug use is 50 times the average risk, compared to a risk ratio of contracting Hepatitis C from unprotected sexual relations at approximately 5 times the average risk and 2 times the average risk for contracting Hepatitis C from a tattoo.  

The Board finds this opinion to be probative in value on the issue of nexus to service.  The examiner clearly reviewed the pertinent facts of the case and provided the underlying reasons for the opinion.  It is not contradicted by the record.  

The Veteran was afforded another VA examination in September 2014 where the examiner opined that the Veteran's Hepatitis C was less likely as not related to service, including due to Agent Orange exposure.  He explained that Hepatitis C is caused by contact with infected blood by sharing needles used for injection drug use, blood transfusions, intranasal cocaine, sexual contact or by tattooing.  He further explained that is less likely to be acquired from providing medical assistance to soldiers with open wounds, unless the person providing assistance has open wounds as well.  

He opined that Hepatitis C is not acquired orally by drinking untreated water.  He reasoned that the Veteran's Hepatitis C likely came from his intravenous heroin use, which was reported in March 1971 service treatment records.  "The risk or hazard ration of contracting hepatitis C from intravenous (heroine) drug use is 50 times the average risk of contracting hepatitis C in an individual without an identified risk[] factors." He noted that the Veteran checked yes for jaundice or Hepatitis C on his 1979 medical history report for his Reserves physical.  However, the examiner noted that the Veteran denied having an episode of jaundice or Hepatitis C and there were no treatment records indicating the such as diagnosis.  He finally concluded that Hepatitis C is not related to herbicide exposure.  

The Board finds the September 2014 VA opinion to be highly probative.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the Veteran's statement, service treatment records, and VA treatment records before providing a well-reasoned opinion.  He addressed multiple theories of entitlement and explained, as needed, where the medical evidence was unclear or ambiguous.  He concluded that the Veteran's Hepatitis C was related to his illicit drug abuse while in service.  

Service connection for Hepatitis C is denied because this condition resulted from the abuse of drugs.  Service connection for Hepatitis C is denied because it was not incurred in the line of duty; and, it was incurred as a result of the Veteran's own willful misconduct.

As the service treatment records clearly document, there is no doubt that the Veteran abused drugs during service and that he used heroin intravenously during that time period.  Moreover, the competent evidence of record attributes the Hepatitis C to that drug use.  There is no competent evidence to the contrary.

The Veteran has testified that he believes his Hepatitis C is related to service.  Given the nature of the condition and the overall complexity of the facts of this case, the Board concludes that this Veteran is not competent to opine as to the origin of his condition.

The Board also notes that although the Veteran testified that he was told by several physicians that there was a connection between his hypertension and presumed herbicide exposure, VA has obtained all pertinent medical records and there remains no medical evidence to support or corroborate this statement.  

In short, the Board concludes that the preponderance of the evidence is against a finding of service connection for Hepatitis C.  The only probative evidence of record weighs against the Veteran's claim.  

Skin Disability

The Veteran has contended that his skin condition started when he returned from Vietnam and was present on his neck, face, back and arms.  He stated that he never sought help for the skin conditions and just tolerated the symptoms.  He contends that the skin condition is related to his exposure to Agent Orange.

VA treatment records indicate that the Veteran has worked as cattle herder/driver for approximately 40 years.  He was diagnosed with actinic keratosis in March 2009 and was found to have an ulcerated basal cell cancer on the right lower back and squamous cell cancer on the left upper arm which were both removed.  He also had a basal cell cancer removed from the left upper cheek in August 2010, squamous cell cancers removed from the left cheek, right upper chest in February 2012 and dorsum right hand in April 2011. 

The Veteran was afforded a VA examination in September 2014 where the examiner opined that it is less likely than not that the Veteran's actinic keratosis is causally related to service, including herbicide exposure.  He reasoned that the only skin disease that the Veteran had while in service was molluscum contagiosum on the penis and scrotal sac, which was diagnosed and treated.  At the time, the Veteran was serving in Kentucky.  The Veteran's 1972 separation examination and his 1979 Reserve physical were silent for any skin conditions.  

The examiner noted that actinic keratosis is a common ailment for fair-skinned people such as the Veteran and is associated with those who are frequently exposed to the sun.  The examiner noted the Veteran's job as a cattle rancher caused him to have substantial sun exposure and associated solar damage.  Untreated solar damage can evolve into squamous cell carcinoma.  Finally, he noted that there is no medical evidence for an association of actinic keratosis and herbicide exposure.  "A possible causal relationship or mechanisms of disease etiology to explain the development of actinic keratosis after [A]gent [O]range exposure remains speculative and unproven."

The Veteran has contended that his skin disorder is related to his presumed Agent Orange exposure.   Here, although there is evidence that the Veteran has service in Vietnam and the Veteran has a diagnosis of actinic keratosis, the Board notes that it is not a condition listed as presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Accordingly, entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.309(e) is not warranted.  Notwithstanding the foregoing, the Veteran may still establish service connection on a different basis.  See Combee v. Brown, supra.  

Here, the preponderance of the evidence is against a finding that the Veteran's actinic keratosis is related to service, including due to Agent Orange exposure.  The September 2014 VA examiner opined against such a finding.  The examiner had the benefit of reviewing the Veteran's claims files and, thus, not only considered what is said to have occurred during service but also during the many years since.  His opinion is well reasoned, detailed, and consistent with the other evidence of record. Prejean v. West, 13 Vet. App. 444 (2000).  But, even more importantly, this VA physician sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, there are no other competent medical opinions of record contradicting the negative opinion discussed above.  
Although the Veteran is competent to say that he experienced skin problems continuously since returning from Vietnam, the Board finds this assertion not credible.  Indeed, the Veteran's 1972 separation examination and 1979Army Reserve physical do not include any mentions of skin disorders, which would be easily observable.  Also, although the Veteran is competent to report skin problems, he is not competent to report their etiology.  There is no evidence that Veteran has any medical expertise.  Notably, there is no other nexus opinion of record to consider on this inherently medical question.  As explained above, the Veteran is not competent to so opine.

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for actinic keratosis must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for Hepatitis C, to include as due to herbicide exposure is denied.

Entitlement to service connection for actinic keratosis, to include as due to herbicide exposure is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


